t c memo united_states tax_court abdalla mohamed petitioner v commissioner of internal revenue respondent docket no filed date p a fugitive from justice underpaid his and federal_income_tax r determined for each year an sec_6663 fraud_penalty p's business partner not p signed the return prepared for p r received the return and processed it as p's held because the business partner was not properly authorized to sign the return it is not a valid_return for purposes of sec_6663 see sec_6664 held further the form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment signed by p's agent is not a return held further because r has failed to prove that p deliberately filed his return after the due_date we will not sustain a delinquency addition_to_tax under sec_6651 for fraudulent_failure_to_file a return held further p is liable for an sec_6663 fraud_penalty for peter s heller for petitioner derek p richman and william lee blagg for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency notice respondent determined that because petitioner underpaid his federal_income_tax for and he is liable for civil_fraud penalties of dollar_figure and dollar_figure for those years respectively petitioner concedes deficiencies in his and federal_income_tax those deficiencies have been assessed the issues for decision are whether petitioner is liable for the civil_fraud penalties respondent determined or for only if not whether he is liable for a delinquency addition_to_tax for fraudulent_failure_to_file a return unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts have been rounded to the nearest dollar findings_of_fact petitioner is a fugitive from justice living abroad perhaps in khartoum sudan petitioner's counsel executed the petition before fleeing the country in petitioner resided and did business in miami florida petitioner himself did not appear for any of the proceedings during and petitioner was the owner of six corporations and at least a owner of a seventh corporation all of which were within the meaning of sec_1361 s_corporations collectively petitioner's corporations petitioner's corporations were engaged in the wholesale and retail_sale of beauty supplies to salons and individuals each business had a location manager and all were overseen by a general manager jadelmoula abidine who worked from a central office mr abidine maintained meticulous records of the corporations' daily finances which he regularly reported to petitioner although petitioner was rarely at the individual stores he monitored the businesses' activities remotely through surveillance systems installed at each location petitioner employed nicano mantecon to prepare his corporations' state sales_tax returns and his personal federal_income_tax returns for the years at issue generally petitioner provided the corporations' monthly sales figures to mr mantecon he omitted from the figures that he reported a substantial portion of the corporations' cash transactions in preparing the returns mr mantecon relied exclusively on the figures petitioner or one of his associates reported to him he did not personally review any corporate records or accounting ledgers nor did he otherwise verify the accuracy of the information he was given as a consequence of the unreported cash transactions the returns mr mantecon prepared significantly understated the corporations' state sales_tax liabilities and petitioner's federal_income_tax liabilities mr mantecon prepared petitioner's form_1040 u s individual_income_tax_return return the return shows taxable_income of dollar_figure and a total_tax liability of dollar_figure petitioner signed and timely filed the return mr mantecon also prepared a form_1040 for petitioner return the return shows taxable_income of dollar_figure and a total_tax liability of dollar_figure petitioner did not sign the return rather petitioner's longtime business partner muttissim hagnour signed it using his own name mr hagnour routinely represented petitioner when he was unavailable the internal_revenue_service irs received the return on or before date and processed it as petitioner's federal_income_tax return petitioner did not submit to the irs any document granting mr hagnour or anyone else the authority to file the return on his behalf no other return was filed in petitioner's name for that year at some point in edward tetterton then manager of the criminal investigation department of the florida department of revenue received information that petitioner's corporations were involved in sales_tax fraud and he began an investigation in date state officials executed search warrants against all seven of petitioner's corporations among the items seized were sales records cash register tapes inventories of expenses and ledgers the seized records revealed that petitioner's corporations had been underreporting their cash transactions to the florida department of revenue since at least the ledgers which were maintained by mr abidine but also contained markings in petitioner's handwriting provided a meticulous daily record of every dollar that went into or out of each store mr tetterton compared the figures in the ledgers with the corporations' state sales_tax returns and discovered numbers for the sales accounted for by the corporations' records that were vastly different from those reported on the corporations' returns the records also revealed that more than dollar_figure million in cash had been turned over to known money launderers for delivery to petitioner outside the country on the basis of the information revealed in these records arrest warrants were issued against petitioner and other individuals associated with the corporations nine individuals were arrested including mr mantecon mr hagnour and the store managers for reasons not apparent from the record petitioner avoided arrest and has lived outside the united_states for the last four years he is subject_to outstanding arrest warrants for numerous criminal offenses including theft of sales_tax the filing of false and fraudulent state tax returns racketeering and money laundering arthur brake an irs revenue_agent became aware of petitioner through an information-sharing agreement between the irs and the florida department of revenue mr brake was provided access to the ledgers and other evidence seized during the raids on petitioner's corporations mr brake compared the seized records with the irs' records and on the basis of his review determined that petitioner had underpaid his federal_income_tax for and mr brake made several attempts to contact petitioner by letter in order to schedule a meeting to discuss petitioner's tax_liabilities but he received no reply from petitioner presumably because petitioner was out of the country in date petitioner executed a form_2848 power_of_attorney and declaration of representative appointing steven b dolchin as his attorney in fact with authority to act for him with respect to the years at issue on the basis of the corporations' underreporting of their income and the disallowance of certain itemized_deductions petitioner claimed respondent determined that petitioner had underreported his income by dollar_figure and dollar_figure for and respectively and consequently that petitioner had deficiencies of dollar_figure and dollar_figure for those years respondent also determined that petitioner was liable for fraud penalties mr dolchin acting for petitioner agreed to the assessment of those deficiencies and executed a form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment petitioner did not agree to respondent's determination of fraud penalties respondent subsequently issued the notice determining petitioner liable for the fraud_penalty for both and opinion i introduction petitioner resides abroad he is a fugitive from justice on account of his alleged commission of state law crimes in connection with his corporations' understating and failing to pay state sales_tax he concedes that for and he underreported his income by not including in gross_income all of his passthrough income from those corporations we are left to determine whether for those years petitioner fraudulently underpaid his income_tax and is liable for the sec_6663 fraud_penalty or alternatively for whether he is liable for a delinquency addition_to_tax under sec_6651 and f for fraudulent_failure_to_file a return ii a introduction sec_6663 imposes a penalty for fraud it provides if any part of any underpayment_of_tax required to be shown on a return is due to fraud there shall be added to the tax an amount equal to percent of the portion of the underpayment which is attributable to fraud sec_6664 contains certain definitions and special rules applicable to the fraud_penalty in pertinent part sec_6664 provides that the fraud_penalty shall apply only in cases where a return of tax is filed respondent has not invoked the so-called fugitive disentitlement doctrine in order to deny petitioner his day in court see eg 103_tc_705 petitioner did not sign the return we must determine whether petitioner's failure to sign the return means that he did not file a return if he did not then he is not liable for the fraud_penalty and as stated we must determine whether he is liable for a sec_6651 and f delinquency addition_to_tax for fraudulently failing to file a return b return not a valid_return sec_6011 provides that any person made liable for any_tax shall make a return according to the forms and regulations prescribed by the secretary a return required to be made shall contain or be verified by a written declaration that it is made under the penalties of perjury sec_6065 sec_6061 provides that any return statement or other document required to be made under any provision of the internal revenue laws or regulations shall be signed in accordance with forms or regulations prescribed by the secretary the regulations promulgated under sec_6061 provide each individual shall sign the income_tax return required to be made by him except that the return may be signed for the taxpayer by an agent who is duly authorized in accordance with paragraph a or b of sec_1_6012-1 to make such return sec_1_6061-1 income_tax regs sec_1_6012-1 income_tax regs provides that a return may be made by an agent if the taxpayer is unable to make the return by reason of disease injury or continuous absence from the united_states or if upon a showing of good cause the taxpayer obtains permission from the irs the regulation continues whenever a return is made by an agent it must be accompanied by a power_of_attorney or copy thereof authorizing him to represent his principal in making executing or filing the return a form_2848 when properly completed is sufficient id failure to satisfy the requirements for filing a return is fatal to the validity and the timeliness of the return 113_tc_125 in elliott we considered whether a return submitted in the taxpayer's name to the irs and signed only by the taxpayer's attorney was sufficient to begin the running of the sec_6501 period of limitations on assessment and collection of tax no form_2848 or other power_of_attorney accompanied the return we framed the question before us as whether the form_1040 submitted by the taxpayer's attorney constitutes a return id we stated petitioner did not sign sec_1_6012-1 income_tax regs applies to returns of nonresident_alien individuals and is not relevant here the form and the execution of the form by the taxpayer's attorney did not satisfy the signature requirements of the regulations for signing a return by an agent in particular there was no power_of_attorney attached to the return id we concluded the form_1040 submitted by the taxpayer's attorney did not constitute a signed return under sec_1_6012-1 income_tax regs id pincite see also 281_us_245 72_tc_818 it is well established that the filing of an unsigned return form is not the filing of a return and does not start the running of the statute_of_limitations against respondent while most of the authority holds that an unsigned return is not a return for purposes of determining whether the period of limitations on assessment and collection has begun to run neither may an unsigned return be considered a return for purposes of sec_6664 which in pertinent part provides the penalties provided in this part shall apply only in cases where a return of tax is filed see mcgee v commissioner tcmemo_2000_308 wl at n holding sec_6663 fraud_penalty was inapplicable because the taxpayer filed no return the return signed in his name by his employee was invalid cf sakkis v commissioner tcmemo_2010_256 wl at applying the supreme court precedent defining a valid tax_return for statute_of_limitations purposes to determine that a document was sufficient to avoid the sec_6651 addition_to_tax for fraudulent_failure_to_file but not to avoid exposing the taxpayer to the sec_6663 penalty for filing a fraudulent return moreover an invalid return remains invalid even if the irs accepts and processes it see eg 270_f3d_1297 10th cir a cceptance cannot cure an invalid return aff'g tcmemo_1999_ downing v commissioner tcmemo_2007_291 wl at holding irs acceptance of return and payment would not waive the statutory requirements for a valid_return julicher v commissioner tcmemo_2002_55 wl at t he signature requirement for purposes of a valid joint_return may not be waived by internal_revenue_service personnel in the case before us mr hagnour and not petitioner signed the return and while petitioner's absence from the country may have satisfied one of the conditions enumerated in sec_1_6012-1 income_tax regs no form we note as further evidence of the nondiscretionary nature of the signature requirement that sec_6061 permits the secretary to waive the requirement of a signature until procedures to accept digital or electronic signatures have been developed the implication is that absent this express grant of authority the authority to waive the signature requirement would not exist otherwise the provision is superfluous authorizing mr hagnour to sign it on petitioner's behalf accompanied the return therefore the return was not a valid_return c form_870 not a return respondent argues that petitioner tacitly acknowledged the contents and submission of the income_tax return filed with respondent as petitioner's income_tax return when mr dolchin signed the form_870 on petitioner's behalf respondent cites no authority holding that a form_870 may satisfy the return requirement and our cases have previously found similar irs waiver forms to be similarly lacking see eg deutsch v commissioner tcmemo_2006_27 wl at holding forms income_tax examination changes were not returns because among other reasons they were not signed under penalty of perjury aff'd 478_f3d_450 2d cir the form_870 is not a return it does not purport to be a tax_return and it is not executed under penalty of perjury see sec_6065 see also 82_tc_766 stating that a document will be treated as a valid_return if among other things it purports to be a return and is executed under penalties of perjury aff'd 793_f2d_139 6th cir rather a form_870 is merely a waiver of certain rights of the taxpayer specifically the right to receive a statutory_notice_of_deficiency and the right to challenge the assessment therein in the united_states tax_court see eg 944_f2d_1063 3d cir nichols v commissioner tcmemo_2007_5 wl at by executing the form_870 petitioner has waived his right to challenge the deficiencies asserted therein he has not however filed a return d no delinquency addition introduction in his answering brief respondent contends that because of sec_6651 petitioner's failure to sign the return is irrelevant sec_6651 provides for an addition_to_tax sometimes delinquency addition in the event a taxpayer fails to file a timely return unless the taxpayer can show that the failure is due to reasonable_cause and not due to willful neglect the addition is a percentage of the amount_required_to_be_shown_as_tax on the delinquent_return for each month up to five that the return is delinquent normally the addition i sec_5 a month and it cannot exceed of the amount of tax required to be shown id if any failure_to_file any return is fraudulent however sec_6651 increases the monthly addition to and it increases the maximum addition to of the amount of tax required to be shown in relevant part sec_6651 is set forth in the margin respondent did not in the notice determine a delinquency addition nevertheless sec_6214 establishes that along with our jurisdiction to redetermine deficiencies we have jurisdiction if claim therefor is asserted by the secretary at or before the hearing or a rehearing emphasis added to determine sec_6651 failure_to_file tax_return or to pay tax a addition_to_tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate f increase in penalty for fraudulent_failure_to_file --if any failure_to_file any return is fraudulent paragraph of subsection a shall be applied-- by substituting percent for percent each place it appears and by substituting percent for percent whether any additional_amount or any addition to the tax should be assessed respondent could have claimed a delinquency addition in the answer but he did not understandably that may be because when he filed the answer respondent did not consider that the return might be invalid failure to raise an issue in a pleading however is not fatal if an issue is tried by express or implied consent of the parties our rules treat it as if it had been raised in a pleading see rule b when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings if a party wishes for instance to ensure that the court recognizes that an issue not actually pleaded has been tried he may move to conform the pleadings to the evidence and to raise the issue see id respondent made no such motion we must thus consider whether the issue of a delinquency addition was tried by express or implicit agreement of the parties respondent first raised sec_6651 in his answering brief in support of his relevance objection to petitioner's proposed finding that mr mantecon identified mr hagnour as having signed the return respondent states if petitioner had not filed a federal_income_tax return petitioner still would have been liable for civil_fraud he cites as authority for that claim lain v commissioner tcmemo_2012_99 wl at quoting it as follows in ascertaining whether petitioner's failure_to_file was fraudulent under sec_6651 the court considers the same elements that are considered in imposing the fraud_penalty under sec_6663 and former sec_6653 while we have said that or something similar on other occasions see eg 102_tc_632 the source of the statement in lain such statements may lead to the erroneous conclusion that the evidence necessary to prove a sec_6663 fraudulent underpayment_of_tax is not different from the evidence necessary to prove a delinquency addition under sec_6651 and f for fraudulent_failure_to_file a return sometimes simply a sec_6651 addition for example in one memorandum opinion harvey v commissioner tcmemo_1999_229 wl we sustained the commissioner's determination of a sec_6663 fraud_penalty for a year for which the taxpayer did not file a return in a footnote we stated petitioner did not file a return for accordingly the fraud_penalty should be under sec_6651 for fraudulent_failure_to_file not under sec_6663 the latter section applies only where a return is filed see sec_6664 this is an error in form only and does not have a substantive effect on these cases id wl at n emphasis added because one might conclude from some of our cases addressing sec_6651 that we do not distinguish between what must be proved to sustain a sec_6651 addition and what must be proved to sustain a sec_6663 penalty we do not find that with respect to respondent failed to plead or to raise a sec_6651 addition nevertheless for the reasons that follow we do not sustain that addition as a preliminary matter we note the commissioner has the burden to prove fraud by clear_and_convincing evidence see sec_7454 rule b that is true with respect to the fraud element of sec_6651 clayton v commissioner t c pincite reedy v commissioner tcmemo_2008_100 wl at the record contains a copy of our decision in which for we decided that the taxpayer was liable for a sec_6663 penalty in the amount determined by the commissioner in the notice we did not either in the decision or in our report consider that as discussed infra the base of a delinquency addition is different from the base of the sec_6663 fraud_penalty in mcgee v commissioner tcmemo_2000_308 the commissioner determined a sec_6663 fraud_penalty for a year for which because someone else had signed the taxpayer's return the return was invalid we sustained a sec_6651 addition nonetheless and not a sec_6663 fraud_penalty apparently the commissioner had discovered the defect in the return in time to raise the sec_6651 addition in his trial memorandum we concluded that new issues raised by the commissioner in his trial memorandum had been tried by express or implied consent of the parties pursuant to rule b elements necessary to sustain delinquency addition differ from elements necessary to prove fraudulent underpayment that there are differences between the elements necessary to sustain a delinquency addition whether fraudulent or not and to prove a sec_6663 fraudulent underpayment is plain from the two provisions while both sec_6651 and sec_6663 penalize fraud the base for a delinquency addition is the amount required to be shown on the delinquent_return reduced by sec_6651 for the amounts of any prepayments or credits while the base--the underpayment --for the sec_6663 penalty is in general the excess of the amount of tax due over the amount of tax shown on the fraudulent return see sec_6664 respondent represents and we see no reason to disagree that had he determined that petitioner filed no return he would have determined a sec_6651 addition that would have exceeded the sec_6663 penalty that he did determine apparently because the return shows a significant amount of tax due dollar_figure and a withholding credit of only dollar_figure in short an underpayment as that term is defined in sec_6664 while an element of the sec_6663 penalty is no element of any delinquency addition other elements of the two provisions also differ a taxpayer who files no return can attract no sec_6663 penalty sec_6664 to the contrary a taxpayer can attract a sec_6651 addition only if he fails to file a timely return and then only if the delinquency is fraudulent thus delinquency is a necessary element of a sec_6651 addition and while delinquency may play some role in determining whether a taxpayer fraudulently underpaid his tax delinquency is unnecessary to prove a fraudulent underpayment admittedly fraud is an element common to both offenses fraud is defined in black's law dictionary 9th ed as a knowing misrepresentation of the truth or concealment of a material fact to induce another to act to his or her detriment we often define fraud for tax purposes as an intentional wrongdoing designed to evade tax believed to be owing e g 96_tc_858 aff'd 959_f2d_16 2d cir we have described the necessary wrongdoing as conduct intended to conceal mislead or otherwise prevent the collection_of_taxes e g id common to all three definitions is the element of deliberateness eg a knowing misrepresentation of the truth or concealment of a material fact black's law dictionary emphasis added in the tax context the knowing misrepresentation or concealment must be to evade tax believed to be owing dileo v commissioner t c pincite sec_6663 imposes a fraud_penalty for a knowing misrepresentation of the truth in order to evade tax the penalty is imposed only if a taxpayer files a return and only if on that return the taxpayer fraudulently knowingly and with the intent to evade tax shows less than misrepresents the amount of the tax due in sec_6651 the adjective fraudulent modifies the noun failure if any failure_to_file any return is fraudulent the offense involves a knowing concealment of a material fact in order to evade tax the penalty is imposed only if the taxpayer fails to file his return when due thus concealing a material fact that he has income subject_to tax and only if he does so knowing that he is concealing that material fact the taxpayer must deliberately fail to file his return on the date due knowing that by doing so he is concealing the fact that he has income subject_to tax see 30_tc_114 sustaining additions to tax for fraud since the failure of petitioners to file returns for each of those years was deliberate and due to fraud with intent to evade tax see also mcgee v commissioner wl at sustaining the delinquency addition whether increased or not is a time-sensitive addition the accrual of which is curtailed if the taxpayer within the statutory maximum period five months files the delinquent_return thus while the taxpayer's failure_to_file a delinquent_return continues throughout the period of delinquency it is his failure on the date prescribed to file any return that begins accrual of the delinquency addition sec_6651 if the sec_6651 increased rates for a fraudulent_failure_to_file are to be substituted for the normal rates then the taxpayer's fraudulent state of mind on the date prescribed to file the return must be determined and the fact that the increased addition will continue to accrue for as many as five months is beside the point sec_6651 addition on finding that the taxpayer had willfully failed to file timely his tax_return and that his pattern of failing to file was persuasive evidence of fraud in enayat v commissioner tcmemo_2009_257 wl at emphasis added we stated the necessary inquiry as follows to determine whether taxpayer corporation fraudulently failed to file its tax_return for taxable_year we examine the same badges_of_fraud we used when considering the imposition of the fraud_penalty under sec_6663 but we necessarily focus on woodbury's decision not to file its return when due if that decision was made with the intent to evade tax then the addition_to_tax under sec_6651 may properly be imposed no delinquency addition will attach to a delinquent_return if the taxpayer can show reasonable_cause for the delinquency and lack of willful neglect see sec_6651 sec_6651 serves only to increase the percentages taken into account in determining a delinquency addition it does not change the incidence of the addition see supra note thus a taxpayer who can show that his delinquency was due to reasonable_cause and not due to willful neglect will escape any delinquency addition increased or otherwise a taxpayer may have an evil heart intending to cheat the government out of its due tax by filing a fraudulent return but if he can show that the delinquency in filing his return was due to reasonable_cause and not due to willful neglect he will owe no delinquency addition see sec_6651 internal_revenue_manual ex date addresses reasonable_cause for late filing or late payment it includes as two examples of reasonable_cause serious injury of the taxpayer and the mailing by the taxpayer of his return in time to reach the irs within the prescribed time which return through no fault of the taxpayer's fails to reach the irs within that time a fraudulently minded taxpayer who is on his way to the post office to mail his return in good time for the irs to receive it before the due_date may without fault on his part be hit by a bus and hospitalized so that he is unable to file the return until after the due_date he has reasonable_cause for the delay and his failure timely to file is not due to willful neglect the conclusion would be the same if the taxpayer had properly mailed his return in plenty of time for the irs to receive it before the due_date but it was never delivered in neither situation is the taxpayer subject_to a sec_6651 fraud addition nor indeed is he subject_to any delinquency addition notwithstanding his clear intent to file a fraudulent return the point to be taken is that intent to file a fraudulent return is not sufficient to trigger a sec_6651 addition if it were reasonable_cause and lack of willful neglect would not be defenses which clearly they are a taxpayer intending to file a fraudulent return may be willfully neglectful in failing to file it on time and for that he should be subject_to a delinquency addition but unless his failure_to_file on time is due to more than willful neglect ie is deliberate and intended to conceal the fact that he has income subject_to tax the delinquency addition cannot be imposed at the increased percentages provided for in sec_6651 respondent has not in this case asked that for the delinquency addition be imposed at the unincreased percentages provided for in sec_6651 had he done so it is likely that we would have sustained that addition finally we have not been consistent in saying as we did in clayton v commissioner t c pincite and lain v commissioner tcmemo_2012_99 that in applying sec_6651 to determine whether a taxpayer's failure_to_file his return was fraudulent we consider the same elements that we consider in applying sec_6663 in christianson v commissioner tcmemo_1999_99 wl rev'd on other grounds 1_fedappx_704 9th cir we recognized dissimilarities between the two provisions there we said the necessity for the commissioner to show a deliberate intentional delinquency in order for us to sustain a sec_6651 addition is illustrated by the identical language that recently in two memorandum opinions we used to describe what he must prove to sustain his determination of a sec_6651 addition respondent must establish by clear_and_convincing evidence that petitioner's failure to timely file was an intentional attempt to evade tax believed to be owing nix v commissioner tcmemo_2012_304 at emphasis added herrington v commissioner tcmemo_2011_73 wl at emphasis added in order for the additions to tax for fraudulent_failure_to_file under sec_6651 to apply we must consider essentially those same elements as necessary to prove fraud for purposes of sec_6663 see 102_tc_632 respondent must prove under sec_6651 that petitioner's tax_liability for each year at issue exceeds her prepayment_credits and that her failure_to_file a return for each such year was due to fraud see sec_7454 sec_6651 b rule b see also clayton v commissioner supra id wl at emphasis added rule_of lenity any inclination that we might have to read sec_6651 expansively must give way to the rule_of lenity the rule_of lenity is an interpretive canon that may be expressed as follows ambiguity in a statute defining a crime or imposing a penalty should be resolved in the defendant's favor antonin scalia bryan a garner reading law the interpretation of legal texts for many years the supreme court of the united_states subjected tax laws to the same or a similar canon holding that i n the case of doubt statutes levying taxes are construed most strongly against the government and in favor of the citizen 245_us_151 see also scalia garner supra pincite the application of that strict-construction canon to tax law no longer enjoys universal approval see the cases noted at scalia garner supra pincite n nevertheless notwithstanding that lack of universal approval since sec_6651 imposes an addition_to_tax indeed the addition_to_tax is described in the heading to subsection f as an i ncrease in penalty any ambiguity in its application is resolved by the rule_of lenity see eg 361_us_87 addressing an addition_to_tax imposed by section d of the internal_revenue_code for substantial underestimation of tax the court stated we are here concerned with a taxing act which imposes a penalty the law is settled that penal statutes are to be construed strictly 347_us_284 and that one is not to be subjected to a penalty unless the words of the statute plainly impose it 197_us_356 see eg tiffany v national bank of missouri wall 99_us_573 id see also 422_us_617 the tax is a penalty and therefore to be strictly construed 95_tc_364 stating as a principle of statutory construction citing acker penalty provisions must be strictly construed rev'd on other grounds 955_f2d_908 4th cir moreover because petitioner resides abroad and barring written stipulation to the contrary venue for appeal of this case is likely the court_of_appeals for the district of columbia circuit see sec_7482 that court_of_appeals appears still to follow the strict construction rule described in gould see 493_f3d_170 d c cir an ambiguity in the meaning of a revenue-raising statute should be resolved in favor of the taxpayer citing among other authorities gould see also 108_f3d_290 11th cir interpreting statutory terms in question consistent with the general_rule of construction that ambiguous tax statutes are to be construed against the government and in favor of the taxpayer also citing among other authorities gould any attempt by us to conflate sec_6651 with sec_6663 or to impose a sec_6651 addition on a nondeliberate delinquency would run afoul of the rule_of lenity clayton v commissioner in clayton v commissioner t c pincite the taxpayers deliberately filed their income_tax return after the date due_date for that return pursuant to an automatic_extension of time to file which we found a nullity since on their application_for it they estimated their tax_liability to be zero-- a knowing misrepresentation of the true facts disregarding the extensions they had obtained we first held that they had not timely filed their return n ow we said w e turn to the question of whether such failure_to_file was fraudulent under sec_6651 id pincite also on the basis of their misrepresentation on the extension application we found that the taxpayers' failure to timely file their income_tax return was a flagrant effort at concealment on their part and thus fraudulent pursuant to sec_6651 id pincite in clayton first we found that the taxpayers deliberately failed to file their return when it was due second we found that they did so with intent to evade tax sec_6651 was a relatively new and little-examined provision when we decided clayton and before addressing whether the taxpayer's failure_to_file was fraudulent under that provision we looked for an explanation of how that new provision fit with the then recently modified penalties for negligence and fraud sec_6651 had been added to the code by the omnibus budget reconciliation act of obra pub_l_no sec a stat pincite h_r rept no u s c c a n house report is the report of the committee on the budget to accompany h_r 101st cong 1st sess which as enacted became obra in part we quoted the house report as follows the committee has made this modification to improve the coordination of the failure_to_file_penalty with the accuracy-related_penalties the committee intends that the courts and the irs should consider the same elements when considering the imposition of this new aspect of the penalty as is done under present law when considering imposition of the penalty where there has been a failure_to_file a return thus the actions or behavior that trigger the penalty under the bill are to be the same as those under present law clayton v commissioner t c pincite soon after quoting that paragraph we said that in applying sec_6651 to determine whether petitioners' failure_to_file their return was fraudulent we must consider the same elements as is done when considering the sec_6663 fraud_penalty id pincite the elements necessary to sustain a sec_6651 addition are as outlined above different from the elements necessary to sustain a sec_6663 fraud_penalty our statement in clayton properly may be considered as addressing only the nature of the fraudulent purpose that must accompany wrongful conduct--ie the by the omnibus budget reconciliation act of obra pub_l_no sec a stat pincite congress separated the delinquency offense now sec_6651 from the fraudulent underpayment offense now sec_6663 but it did not coordinate the two new provisions so that the outcome under prior_law does not in all cases persist under prior_law pre-obra sec_6653 although a taxpayer could be subject_to both the delinquency addition and either a negligence or fraud addition see eg caparaso v commissioner tcmemo_1993_255 sec_6653 did not allow a double counting for delinquency and for fraud pre-obra sec_6653 under the present scheme however a taxpayer whose return is delinquent on account of fraud is potentially subject_to two fraud penalties one related to the amount of tax that should have been shown on the return under sec_6651 and another related to any underpayment under sec_6663 respondent's administrative guidance the internal_revenue_manual irm instructs that a sec_6651 addition and a sec_6663 penalty can be asserted with respect to the same return irm pt date see also irm pt date the point that both provisions can apply is also made in ian m comisky lawrence s feld steven m harris tax_fraud and evasion para dollar_figure n 6th ed intent to conceal mislead or otherwise prevent the collection of tax it is as such a correct statement of the law it is correct both when determining a fraudulent underpayment and when determining a fraudulent_failure_to_file any broader interpretation would as discussed above have to give way to the rule_of lenity there is no reason we may not continue to rely on clayton as authoritative precedent the return since the return was not a valid_return petitioner failed to file a return to determine whether that failure_to_file was fraudulent we consider all the evidence circumstantial and otherwise that constitutes badges_of_fraud in connection with petitioner's acts and omissions with respect to his obligation to file a return while the evidence may be sufficient to find that petitioner intended to file a fraudulent return for as we find he intended for but failed to do so the evidence is insufficient for us to conclude that petitioner employed mr hagnour in a deliberate attempt to file a purported return that if respondent examined it and charged him with fraudulent underpayment_of_tax petitioner could then disavow and while if that intent were shown it likely would be sufficient to subject a taxpayer to a sec_6651 addition that is not this case mr mantecon testified that mr hagnour routinely acted for petitioner when he was unavailable that testimony is as consistent with the conclusion that petitioner wished to make a return and wished to do so on time as it is consistent with anything else respondent has not carried his burden of clearly and convincingly showing us that petitioner deliberately decided not to file his return when it was due for that reason on the record before us we cannot impose on petitioner a sec_6651 addition for e conclusion because petitioner did not file a valid tax_return for he is not liable for the sec_6663 fraud_penalty for that year see sec_6664 nor is he liable for a sec_6651 addition iii a introduction petitioner filed a return for and concedes that he underpaid his tax petitioner is liable for the sec_6663 fraud_penalty if any part of that underpayment is due to fraud see sec_6663 fraud is defined as an intentional wrongdoing designed to evade tax believed to be owing 116_tc_79 as discussed supra respondent bears the burden of proving fraud and must prove it by clear_and_convincing evidence since petitioner concedes that he underpaid his tax respondent's only burden is to show by clear_and_convincing evidence that at least some part of petitioner's underpayment is due to fraud see dileo v commissioner t c pincite if respondent establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that petitioner establishes by a preponderance_of_the_evidence is not attributable to fraud see sec_6663 b fraudulent intent to prove fraud respondent must show petitioner's state of mind to wit whether he intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax see eg scott v commissioner tcmemo_2012_65 wl at a fraudulent state of mind may be proved by circumstantial evidence because direct proof of the taxpayer's intent is rarely available see dileo v commissioner t c pincite courts have developed a nonexclusive list of factors that demonstrate fraudulent intent those badges_of_fraud include understating income maintaining inadequate records implausible or inconsistent explanations of behavior concealment of income or assets failing to cooperate with tax authorities engaging in illegal activities an intent to mislead lack of credibility of the taxpayer's testimony filing false documents failing to file tax returns and dealing in cash e g holmes v commissioner tcmemo_2012_251 at a failure to be forthright with one's return preparer is also an indication of fraud e g langworthy v commissioner tcmemo_1998_218 wl at although no single factor is necessarily sufficient to establish fraud a combination of factors is more likely to constitute persuasive evidence holmes v commissioner at the taxpayer's intelligence education and tax expertise are also relevant for purposes of determining fraudulent intent id on examination of the entire record we find that respondent has established by clear_and_convincing evidence that petitioner had the requisite fraudulent intent first petitioner has conceded that he underreported his income by more than dollar_figure million over the two-year period at issue see eg delvecchio v commissioner tcmemo_2001_130 wl at two years of substantial_understatement may support a finding of fraud aff'd 37_fedappx_979 11th cir while we have found that petitioner failed to file a return for the circumstances leading to that finding cause us to give it little account in determining his fraudulent intent for next petitioner was involved in illegal activities and efforts to conceal his income from the authorities petitioner was closely involved in a large-scale criminal enterprise to defraud the florida state government of sales_tax revenue and to launder money out of the united_states petitioner is subject_to outstanding arrest warrants for numerous crimes most of which arise from the same transactions at issue here although as petitioner correctly asserts he has not been convicted of these crimes our cases have found involvement in illegal activity to be a strong indicium of fraud even where the taxpayer has not been criminally convicted see eg clayton v commissioner t c pincite taxpayer's engaging in illegal bookmaking found to be ample evidence of illegal activity even though charges against him were dropped moreover we draw a negative inference from petitioner's decision to flee the country rather than face those charges see campbell v commissioner tcmemo_1979_346 wl the taxpayer's status as a fugitive while not conclusive evidence of fraud in the absence of a conviction cast s suspicion on the validity of his case further petitioner provided false information to mr mantecon his tax_return_preparer who prepared the return on the basis of that false information petitioner was aware of his corporations' actual sales figures as evidenced by his close observation of the stores' activities and his notations in the accounting ledgers but severely understated those figures to mr mantecon petitioner then signed the return aware that it was prepared with the false numbers he provided and submitted the return to the irs petitioner an obviously intelligent individual who oversaw the operations of seven corporations knowingly provided false sales figures to his tax preparer while concealing and laundering large amounts of cash to be delivered to him out of the united_states when authorities became aware of petitioner's operations he chose to live outside the united_states as a fugitive rather than stand and face the charges against him on the basis of the factors above we conclude that respondent has shown by clear_and_convincing evidence that petitioner filed a fraudulent tax_return for with intent to conceal mislead or otherwise prevent the collection of tax and we so find c mitigation once the commissioner establishes that any portion of an underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud except with respect to any portion of the underpayment that the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 in an apparent attempt at mitigation petitioner argues that he did not personally report all of the monthly sales figures to mr mantecon mr mantecon did indeed testify that perhaps when petitioner was out of town one of his associates reported sales figures to him if those reports were accurate then assumably they did not contribute to petitioner's underpayment_of_tax and do not figure in the fraud_penalty if on net the reports by petitioner's associates did contribute to petitioner's underpayment_of_tax then he must show by a preponderance_of_the_evidence that any underpayment resulting from the associates' reports was not due to fraud he has failed to do so the evidence supports a finding that very little went on with respect to the operations finances and financial reporting of petitioner's corporations of which he was not aware if petitioner's associates reported monthly sales figures to mr mantecon we assume that petitioner was aware of the amounts reported d conclusion respondent has by clear_and_convincing evidence shown that petitioner both underpaid his tax_liability and did so with fraudulent intent the fraud_penalty applies to the entirety of petitioner's underpayment for iv conclusion petitioner is liable for the sec_6663 fraud_penalty for petitioner is not liable for a sec_6651 addition for to reflect the foregoing an appropriate decision will be entered
